UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-1340



VERONICA CARTIER,

                                                Plaintiff - Appellant,

          versus


IMAGE 75, a/k/a Life Style         Lift   Clinic;
SUZANNE KIM DOUD GALLI, M.D.,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:07-cv-00294-LMB)


Submitted:   August 23, 2007                 Decided:   August 28, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Veronica Cartier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Veronica   Cartier   appeals     the    district    court’s     order

dismissing her claims pursuant to 42 U.S.C. § 1983 (2000) with

prejudice   for   failure   to   state   a   claim,     and    dismissing     her

remaining     claims   without   prejudice         pursuant    to   28    U.S.C.

1367(c)(3).     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    Cartier v. Image 75, No. 1:07-cv-00294-LMB (E.D.

Va. Apr. 6, 2007).     We further affirm the district court’s order

denying Cartier’s Notice of Removal of Material filed for the

reasons stated by the district court.              Cartier v. Image 75, No.

1:07-cv-00294-LMB (E.D. Va. Apr. 23, 2007).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                         AFFIRMED




                                  - 2 -